Dean, J.
In view of the fact that the questions of law and of procedure involved in this action are practically identical with those involved in and decided in the case • entitled Northwestern Bell Telephone Co. v. State Board of Equalization and Assessment, ante, p. 138, we do not therefore find it necessary to extend this opinion by further discussion.
It follows that the order of the board of equalization increasing the assessed valuation of the telephone properties 20 per cent, must be and it hereby is vacated and held for naught.
Judgment accordingly.